Citation Nr: 1748453	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty for training from January 2004 to April 2004, on active duty from October 2007 to November 2008, and on active duty from March 2011 to May 2012.  He served in Southwest Asia during the Persian Gulf War and is the recipient of the Combat Infantryman Badge (CIB).

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Muskogee, Oklahoma, currently has jurisdiction over the claim.

The psychiatric claim on appeal has previously been developed to include only PTSD and anxiety.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder.

In September 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Additional pertinent VA treatment records were added by the Agency of Original Jurisdiction (AOJ) into the record following the most recent readjudication of this appeal by the AOJ in the June 2013 Statement of the Case (SOC).  As the evidence was added to the record by the AOJ (and not by the Veteran), section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 does not apply and a waiver of initial AOJ review by the Veteran or his representative is not of record.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the AOJ last associated with the Veteran's claims file records of his treatment at the VA Medical Center (VAMC) in Wichita, Kansas, on August 2017.  At his Board hearing, he reported regular VA treatment for his acquired psychiatric disorder.  See Board hearing transcript, page 14.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, the Board finds that a recent VA psychiatric examination is needed.  The Veteran was afforded a VA examination in October 2012.  At that time, the VA examiner was unable to diagnose the Veteran with an acquired psychiatric disorder.  Since that time, the Veteran testified at his Board hearing that his psychiatric symptoms had worsened.  See Board hearing transcript, page 5.  VA treatment records dated in July 2016 document current diagnoses of PTSD and generalized anxiety disorder; however, the record does not document that these diagnoses were based upon the Veteran's in-service stressors.  As the record contains these current diagnoses and the documented in-service psychiatric symptoms, the Board finds that another VA examination and medical opinion are necessary before the claim can be decided on the merits.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received (to include treatment at the Wichita, Kansas, VAMC) since August 2017, following the appropriate VA procedures.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.

After reviewing the claims file, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD at any time since 2012, even if not found on the current examination (a current disability for VA purposes).  A discussion of the July 2016 VAMC diagnosis of PTSD is required.

If a diagnosis of PTSD has been warranted at any time since 2012, the examiner should provide an opinion as to whether is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include his service in Southwest Asia during the Persian Gulf War (where he was awarded the CIB) and his fear of hostile military or terrorist activity.  See May 2012 stressor statements from Veteran; see also documented nightmares on March 2012 exit examination and disturbing memories, feeling upset, and avoidance on September 2012 post-deployment health assessment.

If psychiatric disabilities other than PTSD are diagnosed and for the currently diagnosed generalized anxiety disorder (see VA treatment record dated in July 2016), the examiner should provide an opinion as to whether those disabilities are at least as likely as not caused or aggravated by a disease or injury in active service, including the claimed stressors.  See May 2012 stressor statements from Veteran; see also documented nightmares on March 2012 exit examination and disturbing memories, feeling upset, and avoidance on September 2012 post-deployment health assessment.

The examiner should provide reasons for all opinions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




